Citation Nr: 0812975	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  98-18 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to a compensable evaluation for the residuals 
of a left leg laceration.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel





INTRODUCTION

The veteran served on active duty from June 1964 to May 1967.

This case comes to the Board of Veterans' Appeals (Board) 
pursuant to a Memorandum Decision of the United States Court 
of Appeals for Veterans Claims (Court) dated in September 
2007 which vacated a February 2005 Board decision as to the 
issues listed above, and affirmed the Board decision as to 
the claims of entitlement to service connection for nicotine 
dependence, a lung disorder, including emphysema claimed as 
due to nicotine dependence, and a left foot disorder.  By way 
of history, the Board notes that its February 2005 decision 
came from an appeal from a May 1998 decision by the RO in 
Little Rock, Arkansas, which confirmed and continued a 
noncompensable disability rating for the veteran's left leg 
laceration and denied service connection for nicotine 
dependence, a lung disorder, including emphysema claimed as 
due to nicotine dependence, and a left foot disorder, as well 
as from a February 1999 decision which denied service 
connection for a low back disorder.  The Board entered a 
decision on September 25, 2000, which denied the veteran's 
claim for service connection for nicotine dependence, 
emphysema, a left foot disorder, and denied a compensable 
rating for service-connected residuals of a laceration of the 
left leg and found that entitlement to service connection for 
a low back disorder was well grounded.  It remanded the low 
back claim.  The veteran appealed to the Court and in May 
2001, the Court ordered that the September 25, 2000, Board 
decision be vacated and the matter remanded for 
readjudication.  In October 2003, the Board remanded the 
veteran's claim to the RO for further evidentiary 
development.  

Consistent with the 2007 Memorandum Decision, the claims are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




REMAND

The VCAA duty to assist also requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

The record reflects that the veteran seeks a compensable 
rating for his service-connected residuals of a left leg 
laceration.  In the 2007 Memorandum Decision, the Court found 
that the VA had not complied with the directives in the 
October 2003 Board remand regarding this issue and ordered 
that it be remanded for compliance with the October 2003 
Board remand.  In that remand, the Board ordered that the 
veteran undergo a thorough VA examination for his service-
connected residuals of a left leg laceration.  It was noted 
in the Memorandum Decision that the Secretary conceded that 
the prison doctor who performed the May 2004 examination 
failed to comment on whether the scar was painful.  

Further development is necessary in accordance with the 
previous Board remand directives.  See Stegall v. West, 11 
Vet. App. 268 (1998) (as a matter of law, a remand by the 
Board confers on the veteran the right to compliance with the 
remand orders).

As to the claim of service connection for a low back 
disorder, the Court, in the 2007 Memorandum Decision, ordered 
the VA to provide a medical opinion as required by the 
September 2000 Board remand.  Also, the Court ordered that 
that the veteran's prison treatment record be considered in 
light of Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 
2006) which provides that lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board notes it is 
true that the veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  

The veteran's representative has submitted records to the 
Board in March 2008 showing ongoing treatment for the low 
back in 2007 and 2008.  Prison treatment records from 2007 
and 2008 reflect the veteran underwent diagnostic injections 
in July 2007.  The diagnosis was lumbosacral spondylosis 
without myelopathy.  Surgery was recommended in November 
2007.  In January 2008, he underwent laminectomy with 
foraminotomy at L3-4, and hemilaminectomy at L5-S1.  The 
veteran's attorney did not waiver consideration of this 
evidence by the RO.  

Also, for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant' s employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

On remand, the RO/AMC must provide notice that satisfies the 
criteria set forth by the Court in Vazquez-Flores.  

Consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the RO/AMC should notify the veteran of the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) with regard to effective dates and disability 
ratings.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to provide the veteran 
a VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation consistent with Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) 
and Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded an appropriate 
examination (such as a surgical 
examination) to assess the manifestations 
of the service-connected residuals of a 
left leg laceration.  If he is unable to 
report to a VA facility for examination, 
due to his incarceration, arrangements 
should be with prison officials to have 
the requested examination conducted at 
the correctional facility (assuming he is 
still incarcerated) by an appropriate 
medical care provider.  In the event 
prison officials refuse such request, 
that fact should be documented and made a 
part of the record.  arrange appropriate 
VA examination.  All indicated tests and 
studies should be performed.

The examiner should describe in detail 
all service-connected residuals of a left 
leg laceration, such as the location, 
size, and appearance of any scarring, 
whether any scarring is painful, tender, 
ulcerated, adherent, disfiguring, etc.  
In the event any left leg scarring or 
associated symptomatology may be 
attributable to causes other than the 
service-connected left leg laceration, 
the examiner should distinguish such 
scars/symptoms from the service-connected 
residuals of a left leg laceration, to 
the extent reasonably differentiable.  
Color photographs of the service- 
connected left leg scarring should be 
accomplished, if feasible.  The degree of 
functional impairment or interference 
with daily activities, if any, by the 
service-connected residuals of a left leg 
laceration should be described in detail 
(if there is none, this fact should be 
specifically noted in the examiner's 
report).

If this matter cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiners.  The examiner should 
adequately summarize the relevant history 
and clinical findings, and provide 
adequate reasons for the medical 
conclusions rendered.  Send the claims 
folder to the examiner for review.

3.  The RO/AMC should forward the claims 
file to a VA physician of the appropriate 
specialty to evaluate the low back 
disorder.  The physician is requested to 
review the claims file and the medical 
evidence of record, including the 
veteran's service medical records.  The 
physician is requested to offer an 
opinion as to whether, or not, the 
veteran's currently diagnosed 
degenerative disc disease of the 
lumbosacral spine is related to his in-
service complaints of low back pain.  If, 
the physician determines that a medical 
examination is required to obtain medical 
evidence necessary to render the 
requested opinion, the appropriate VA 
examination(s) should be ordered.  If the 
veteran is unable to report to a VA 
facility for examination, due to his 
incarceration, arrangements should be 
with prison officials to have the 
requested examination conducted at the 
correctional facility (assuming he is 
still incarcerated) by an appropriate 
medical care provider.  In the event 
prison officials refuse such request, 
that fact should be documented and made a 
part of the record.  arrange appropriate 
VA examination.  All indicated tests and 
studies should be performed.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued.  If the 
benefits sought on appeal remain denied, 
the RO must furnish the veteran and his 
representative an appropriate 
supplemental statement of the case to and 
allow them a reasonable period of time to 
respond.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



